DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-19, and 22-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the feed lines are electrically coupled to the antenna, wherein the shielding elements comprise conductive vias coupled between a conductive ring and a ground plane, and wherein the second substrate layer is arranged between the conductive ring and the ground plane. 
 	Garcia and Augustin – both of record - are all cited as teaching some elements of the claimed invention including an antenna element, a first substrate layer, a second substrate layer, wherein the first substrate layer comprises an antenna, the second substrate layer comprises shielding elements and feed lines, and a lead frame adjacent to one or more lateral surfaces of the antenna element.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 2, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise conductive vias coupled between a first conductive ring arranged above an upper surface of the second substrate layer and a second conductive ring arranged below a lower surface of the second substrate layer. 

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 4, patentability exists, at least in part, with the claimed features of wherein the shielding elements comprise conductive vias coupled between a first ground plane and a second ground plane, and wherein the second substrate layer is disposed between the first ground plane and the second ground plane.
 	Garcia and Augustin are cited as teaching some elements of the claimed invention including an antenna element, a first substrate layer, a second substrate layer, wherein the first substrate layer comprises an antenna, the second substrate layer comprises shielding elements and feed lines, and a lead frame adjacent to one or more lateral surfaces of the antenna element.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845